Title: To John Adams from Charles Caldwell, 1 February 1800
From: Caldwell, Charles
To: Adams, John



Feby. 1st: 1800

Allow me, sir, to solicit your acceptance of the inclosed poem. Written in much haste, during my broken intervals of leisure from business and study, it possesses no peculiar merit, except what it derives from its melancholy theme. Though I cannot flatter myself that you will derive much pleasure from reading it, yet in presenting it, I am doubly pleased—pleased with an opportunity of evidencing to you the deep sense I entertain of the loss the world has sustained in the death of Washington, and of expressing the high consideration, with which, I have the honour to be, your obedient and / Very humble servant

Ch: Caldwell